Case: 1:20-cv-02019-CAB Doc #: 15 Filed: 04/28/21 1 of 5. PageID #: 217




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



 FOCUSPOINT INTERNATIONAL,                     )      CASE NO. 1:20CV2019
                                               )
                        Plaintiff,             )      SENIOR JUDGE
                                               )      CHRISTOPHER A. BOYKO
                vs.                            )
                                               )      OPINION AND ORDER
 SARAH BALDEO, et al.,                         )
                                               )
                        Defendants.            )



 CHRISTOPHER A. BOYKO, SR. J.:

        This matter comes before the Court upon the Motion (ECF DKT #10) of Plaintiff

 FocusPoint International, Inc. for Leave to File Amended Complaint. For the following

 reasons, the Motion is granted.

                           I. FACTUAL BACKGROUND

        Plaintiff is an Ohio corporation with its principal place of business in the City of

 Strongsville, Cuyahoga County, Ohio. Plaintiff provides risk and crisis management

 services; and relevant to this lawsuit, Plaintiff helps customers protect their workforce and

 maintain operations during the COVID-19 pandemic. In May 2020, Plaintiff entered into an

 agreement with Akata Global LLC (“Akata”), as purchasing agent, to broker the acquisition

 of millions of N95 masks for the State of Maryland to meet the significant need of healthcare

 providers in the pandemic.

        Defendant Sarah Baldeo is a former Director of Sales for ISB in Toronto, Ontario

 in Canada. According to the Complaint, Baldeo was working as an agent for FocusPoint in
Case: 1:20-cv-02019-CAB Doc #: 15 Filed: 04/28/21 2 of 5. PageID #: 218




 managing the Personal Protective Equipment (“PPE”) acquisition project with the State of

 Maryland.

         Defendant Ryan Hawley, a resident of Plantation, Florida, was President of Medical

 Services for FocusPoint. Along with Defendant Baldeo, he managed the PPE acquisition

 project with the State of Maryland.

         Allegedly, instead of working solely for the benefit of Plaintiff, Defendants Baldeo

 and Hawley inserted themselves into the negotiations in an effort to earn a secret commission

 of $3 million for themselves. As the result of Defendants’ conduct, the transaction with the

 State of Maryland failed. The parties never consummated the acquisition of N95 masks and

 Plaintiff suffered losses as a result.

         Plaintiff asserts claims of Breach of Fiduciary Duty and Tortious Interference with

 Economic Advantage against both Defendants. The parties have submitted a number of

 motions addressed to the pleadings.

         Defendant Baldeo moves the Court to dismiss (ECF DKT #5) the Complaint for lack

 of personal jurisdiction in Ohio over Baldeo, a Canadian citizen. Moreover, Defendant

 argues that even if personal jurisdiction exists, a contractual forum selection clause in her

 employment agreement vests exclusive jurisdiction in the courts of Ontario, Canada. The

 terms of the employment agreement govern Defendant’s relationship with ISB and with “any

 affiliate” of ISB; and in the Complaint, Plaintiff refers to a “sister company” relationship

 between FocusPoint and ISB.

         Plaintiff moves to dismiss (ECF DKT#6) Count I of Defendant Hawley’s

 Counterclaim which seeks commissions owed. According to Plaintiff, sales commissions


                                                -2-
Case: 1:20-cv-02019-CAB Doc #: 15 Filed: 04/28/21 3 of 5. PageID #: 219




 were not part of their Employment Agreement, nor was the Agreement ever amended to

 provide for them to be paid.

         Plaintiff has filed a Motion to Amend the Complaint. (ECF DKT #10). In the

 interests of judicial efficiency, the Court turns its focus first to that request.

         Plaintiff seeks to amend its pleading to correct an inaccurate allegation in the

 Complaint regarding corporate relationships and to expand on the issue of jurisdiction. The

 proposed amendments intend to allege sufficient contacts with Ohio when Defendant Baldeo

 breached her fiduciary duty while negotiating a multi-million dollar contract as an agent of an

 Ohio company and causing millions of dollars of harm to that Ohio company.

         In her Opposition Brief, Defendant Baldeo argues that the proposed amendment

 relating to personal jurisdiction would be futile. Further, Defendant contends that the

 amended corporate allegations are not corrections of errors or mistakes, as Plaintiff

 represents, but are meant to mislead the Court and are blatant efforts to forum-shop.

                                 II. LAW AND ANALYSIS

 Motion to Amend

         Fed.R.Civ.P. 15(a)(2) reads in part: “The court should freely give leave [to amend]

 when justice so requires.” This liberal amendment policy is not without limits. The Sixth

 Circuit has observed: “A motion to amend a complaint should be denied if the amendment is

 brought in bad faith, for dilatory purposes, results in undue delay or prejudice to the opposing

 party, or would be futile.” Colvin v. Caruso, 605 F.3d 282, 294 (6th Cir.2010) (citing

 Crawford v. Roane, 53 F.3d 750, 753 (6th Cir.1995)).

         Delay, by itself, “does not justify denial of leave to amend.” Morse v. McWhorter,


                                                  -3-
Case: 1:20-cv-02019-CAB Doc #: 15 Filed: 04/28/21 4 of 5. PageID #: 220




 290 F.3d 800 (6th Cir. 2002). Addressing the contention that an amendment might

 necessitate another dispositive motion, the Sixth Circuit also noted that “another round of

 motion practice ... does not rise to the level of prejudice that would warrant denial of leave to

 amend.” Morse, 290 F.3d at 801.

         “In determining what constitutes prejudice, the court considers whether the assertion

 of the new claim or defense would: require the opponent to expend significant additional

 resources to conduct discovery and prepare for trial; significantly delay the resolution of the

 dispute; or prevent the plaintiff from bringing a timely action in another jurisdiction.” Phelps

 v. McClellan, 30 F.3d 658, 663 (6th Cir.1994).

        “A proposed amendment is futile if the amendment could not withstand a Rule

 12(b)(6) motion to dismiss.” Cicchini v. Blackwell, 127 F.App’x 187, 190 (6th Cir. 2005),

 citing Ziegler v. IBP Hog Market, Inc., 249 F.3d 509, 518 (6th Cir. 2001).

        Upon review of the parties’ briefs and arguments, the Court finds that the requisite

 Fed.R.Civ.P. 15 considerations weigh in favor of allowing Plaintiff to amend.

        At the outset, the Court is guided by the well-settled principle that “federal courts

 have a strong preference for trials on the merits.” Clark v. Johnston, 413 F.App’x 804, 819

 (6th Cir. 2011). In that vein, Defendant offers outside evidence and raises factual issues

 which are not appropriately resolved upon an amendment motion. Defendant Baldeo submits

 her own Declaration and copies of “tweets,” web pages, LinkedIn profiles and screen shots in

 order to establish an affiliation between Plaintiff and her former employer ISB. Defendant is

 asking the Court to look beyond the pleadings and to consider evidence which she insists will

 defeat Plaintiff’s claim against her here in Ohio. That consideration is not appropriate on a


                                                -4-
Case: 1:20-cv-02019-CAB Doc #: 15 Filed: 04/28/21 5 of 5. PageID #: 221




 motion to amend and the evidentiary submissions do not establish the futility contemplated by

 Rule 15 jurisprudence.

        Disputes over the sufficiency of Defendant’s contacts with Ohio and over the

 applicability and enforceability of a forum selection clause are more appropriately addressed

 through dispositive motion practice and not at the pleading stage of the litigation.

         Plaintiff’s efforts in moving to add jurisdictional allegations do not rise to the level of

 bad faith. Defendant remains free to move for dismissal or for summary judgment to

 challenge the sufficiency of the amended claims.

                                  III. CONCLUSION

        Therefore, the Motion (ECF DKT #10) of Plaintiff FocusPoint International, Inc. for

 Leave to File Amended Complaint is granted. The Amended Complaint shall be filed on or

 before May 7, 2021. In light of this ruling, the Motion (ECF DKT #5) of Defendant Sarah

 Baldeo to Dismiss; the Motion (ECF DKT #6) of Plaintiff FocusPoint International, Inc. to

 Dismiss Count I of Defendant Ryan Hawley’s Counterclaim; and the Motion (ECF DKT #7)

 of Plaintiff FocusPoint International, Inc. for Extension of Time are all denied as moot.



        IT IS SO ORDERED.

        DATE: April 28, 2021


                                        s/Christopher A. Boyko
                                        CHRISTOPHER A. BOYKO
                                        Senior United States District Judge




                                                -5-
